Upon consideration of the motion of the appellant L. C. Akins, for an order staying the mandate herein pending an application to the Supreme Court of the United States for a writ of certiorari, it is here now ordered that said motion be granted, and that the mandate in this cause be, and the same is hereby stayed until the Supreme Court of the United States passes upon said application of the appellant L. C. Akins for a writ of certiorari to be made to said Supreme Court on behalf of the appellant L. C. Akins, provided, however, that said application is filed in said Supreme Court within ninety days from and after this date.
This, the 19th day of October, A.D. 1944.